Confidential Exhibit Confidential Materials omitted and filed separately with the Securities and Exchange Commission.Asterisks denote omissions. SERVICES AGREEMENT between Bottomline Technologies (de), Inc. and Bank of America, N.A. TABLE OF CONTENTS Page ARTICLE 1 PAYMODE SERVICES 1 1.1 General 1 1.2 Level of Services 1 1.3 Use of PayMode System 2 1.4 Customer Files 2 1.5 Bank Services 2 1.6 Cooperation 2 1.7 Status Meetings 2 1.8 Non-exclusive Provider 2 ARTICLE 2 ENHANCEMENTS 2 2.1 Enhancements to PayMode System 2 2.2 Product Roadmap 3 2.3 Specific Features and Functionality 4 2.4 Changes to the Product Roadmap, Etc 4 2.5 Bank Cooperation 4 2.6 [**] 4 2.7 Annual Enhancement Value 4 2.8 Delivery of General Enhancements 5 2.9 Acceptance of Enhancements 5 ARTICLE 3 CUSTOMIZATIONS 7 3.1 Development of Customizations by Tech 7 3.2 Changes 7 ARTICLE 4 MAINTENANCE AND SUPPORT SERVICES 7 4.1 General 7 4.2 Maintenance 7 4.3 Support and Customer Service 8 4.4 [**] Project 8 ARTICLE 5 TRAINING 8 ARTICLE 6 FEES, INVOICING AND PAYMENTS 9 6.1 Invoicing 9 6.2 Invoice Requirements 9 6.3 Payment Terms 9 6.4 Amounts Not Invoiced 9 6.5 Taxes 9 6.6 Records 10 ARTICLE 7 SALES AND MARKETING 10 7.1 Responsibilities 10 7.2 PayMode Marks 11 i ARTICLE 8 INTELLECTUAL PROPERTY 11 8.1 Ownership 11 8.2 Licenses 11 8.3 Bank Information and Tech Information 12 8.4 No Implied Licenses 13 8.5 Representation and Warranty 13 ARTICLE 9 SOURCE CODE 13 9.1 Escrow of Upgraded Application Software 13 9.2 Original Application Software 14 9.3 Updates and Verification 14 9.4 Escrow Costs 14 9.5 Escrow Release Conditions 14 9.6 Escrow Licenses 14 ARTICLE 10 CONFIDENTIALITY 15 10.1 Information Exchanges 15 10.2 Confidential Information 15 10.3 Exclusions 16 10.4 Restrictions on Disclosure 16 10.5 Custody of Confidential Information 16 10.6 Return and Destruction of Confidential Information 16 10.7 Disclosure Required by Law 17 10.8 Ownership & Publicity 17 10.9 User Documentation 17 ARTICLE 11 PAYMODE DATA SECURITY 17 11.1 Information Security 17 11.2 Business Associate Addendum 18 11.3 PayMode Security Program 18 11.4 Modifications Requested by Bank 19 11.5 Additional Participation with Bank 19 11.6 Subcontractors 19 11.7 Bank Network 19 11.8 Injunctive Relief 19 ARTICLE 12 REPRESENTATIONS AND WARRANTIES 20 12.1 Mutual Representation and Warranties 20 12.2 Viruses Warranty 20 12.3 Open Source 20 12.4 Service Quality 21 12.5 Software and Service Level Warranty 21 12.6 Intellectual Property Warranty 21 12.7 BAA Compliance 21 12.8 Privacy and Security Warranty 21 12.9 Customer Service Agreement Warranty 21 ii ARTICLE 13 INDEMNIFICATION 21 13.1 General 21 13.2 Tech IP Indemnity 22 13.3 Additional Remedy 22 13.4 Exclusions 22 13.5 Indemnification Procedure 22 13.6 Cooperation in Litigation 23 ARTICLE 14 LIMITATIONS OF LIABILITY; DISCLAIMER 23 14.1 Consequential Damages 23 14.2 General Limits 23 14.3 Exceptions 23 14.4 DISCLAIMER OF WARRANTIES 23 ARTICLE 15 TERM AND TERMINATION 24 15.1 Term 24 15.2 Termination Events 24 15.3 Termination for Convenience 24 15.4 Effect of Termination or Expiration 25 15.5 Termination Fee 25 15.6 Transition Services 25 ARTICLE 16 TECH PERSONNEL 26 16.1 Bank Benefit Plans 26 16.2 Replacement of Tech Resources 26 16.3 Subcontractors 26 16.4 Conduct 26 16.5 Hiring and Background Checks 27 16.6 Notification 27 ARTICLE 17 INSURANCE 27 17.1 General 27 17.2 Insurance Certificates 29 ARTICLE 18 ARBITRATION 30 18.1 Binding Arbitration 30 18.2 Procedure 30 18.3 Decisions 30 18.4 Other Remedies 30 ARTICLE 19 AUDIT 31 19.1 Maintenance of Records 31 19.2 [**] 31 19.3 Bank Confidential Audits 31 19.4 Regulators 31 19.5 Other Audits 31 iii ARTICLE 20 NON-DISCRIMINATION AND DIVERSITY 32 20.1 Equal Opportunity Employers 32 20.2 General 32 20.3 Representation by Tech 32 ARTICLE 21 ENVIRONMENTAL INITIATIVE 32 ARTICLE 22 DEFINITIONS; INTERPRETATION 33 ARTICLE 23 GENERAL 38 23.1 Compliance with Laws 38 23.2 OCC Compliance 38 23.3 Financial Responsibility 38 23.4 Business Continuity and Disaster Recovery 38 23.5 Force Majeure 39 23.6 Affiliates and Restriction on other Third Party Beneficiaries 39 23.7 Entire Agreement 39 23.8 Succession and Assignment 39 23.9 Counterparts and Facsimile Signature 39 23.1 Headings 40 23.11 Notices 40 23.12 Governing Law 40 23.13 Consents and Approvals 40 23.14 Amendments and Waivers 40 23.15 Construction 41 23.16 Severability 41 23.17 Relationship of the Parties 41 23.18 Remedies 41 SCHEDULE A - PayMode Services/Deliverables SCHEDULE B - PayMode Service Levels/Support Services SCHEDULE C - Annual Enhancement Value SCHEDULE D - Service Fees SCHEDULE E - Bank and Tech Sales and Marketing Responsibilities SCHEDULE F - Model Escrow Agreement SCHEDULE G - PayMode Security Requirements SCHEDULE H - Business Associate Agreement SCHEDULE I - Agreements Subject to Consent Requirement SCHEDULE J - Background Checks SCHEDULE K - Business Continuity Requirements iv SERVICES AGREEMENT This SERVICES
